Citation Nr: 0300234	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-00 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for rheumatoid 
arthritis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel



INTRODUCTION

The veteran served on active duty from January 1992 to 
April 1995.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an August 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Rheumatoid arthritis was not present in service or 
until many years thereafter, and is not shown to be 
related to service or an incident of service origin.  


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2002), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contended that the knee and ankle pain in 
service were early manifestations of her rheumatoid 
arthritis and therefore, she is entitled to service 
connection for rheumatoid arthritis.

Service medical records do not show any diagnosis of 
rheumatoid arthritis.  In May 1992, the veteran complained 
of an injury to the left ankle and left knee pain when she 
jumped off a chin up bar.  The impression was left knee 
extensor strain; left knee flexor strain; left collateral 
ligament sprain; and left ankle incisor injury and sprain.  
X-ray films did not show lateral soft tissue swelling, 
fracture or dislocation.  On follow-up treatment, the 
veteran reported experiencing pain.  The impression was 
"right" knee extension and flexor strain.  

Additional treatment records dated from May 1992 to 
October 1992 show continued complaints of left knee pain. 
X-rays showed no evidence of bone, joint or soft tissue 
abnormality, adequately maintained joint space, and no 
loose body.  The assessments included retropatellar pain 
syndrome and left knee strain.  At her March 1995 
separation examination, the veteran did not report any 
swollen or painful joints; arthritis, rheumatism or 
bursitis; or bone, joint or other abnormality.  On 
examination, there were no abnormalities of the lower 
extremities.  

Treatment reports from Ronald Menard, M.D. show that the 
veteran was seen in June 1998 complaining of aching of the 
joints and swelling of the hands of two weeks' duration.  
The assessment was possible rheumatoid.  

Laboratory testing performed in July 1998 showed a 
positive rheumatoid factor.  
X-rays of the right knee, dated in March 1999, showed a 
large joint effusion; however, joint space was maintained 
and there was no fracture. 

An August 1998 hospital report from Our Lady of Lourdes 
Hospital reflected that the veteran was hospitalized with 
difficulty in the third finger of the right hand, along 
with pain and swelling in the knee.  She did not report 
any history of rheumatoid arthritis other than Dr. 
Mernard's June 1998 diagnosis.  She also denied any 
history of rheumatic fever.  She complained of a sore 
throat and a rapid Strep was positive.  Examination showed 
pain in the shoulders on motion, deformity of the third 
finger of the right hand, thickening of the left MCPs, 
effusion in both knees, and thickening of the right ankle.  
A significantly positive rheumatic factor in the left knee 
was found and her serum showed an elevated sedimentation 
rate.  The physician concluded that the veteran had 
rheumatoid arthritis with high degree of severity, 
symmetrical polyarthritis with severe stormy onset.  He 
indicated that the arthritis had an onset for some 
significant time prior to the strep throat culture.  Adult 
onset Still's disease was also considered as a 
possibility.  

In an August 1999 statement, Mandana Hashefi, M.D. noted 
the veteran's May 1998 diagnosis of rheumatoid arthritis 
and August 1998 hospitalization with the assessment of 
severe rheumatoid arthritis with severe symmetrical 
polyarthritis.  
Dr. Hashefi provided follow-up treatment in March and 
April 2000, for sero positive rheumatoid arthritis of the 
right knee and both wrists with effusion.  

In January 2002, the RO requested that the veteran be 
scheduled for examination for her rheumatoid arthritis.  
However, in March 2002, the VA medical facility reported 
that the veteran failed to report on two occasions for 
examination.  The address provided for notification is the 
veteran's address of record. See also Wamhoff v. Brown, 8 
Vet. App. 517 (1996).

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 
C.F.R. § 3.303(a) (2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically, 
it means that the facts, as shown by evidence, establish 
that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).

In this case, the veteran was treated on a number of 
occasions in service for knee complaints.  However, these 
complaints were the result of acute trauma.  There were no 
findings or diagnosis of rheumatoid arthritis in service.  
The veteran contended that the symptomatology noted in 
service was in fact an early manifestation of the post 
service rheumatoid arthritis.  The veteran is competent to 
report symptomatology, such as pain or swelling.  However, 
as the veteran is not a medical professional, she is not 
qualified to reach conclusions regarding medical 
questions, such as causation.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Hence, her conclusions, standing alone, 
cannot be accorded any significant probative weight.  The 
medical evidence does not contain any opinion showing 
relationship between the post service diagnosis of 
rheumatoid arthritis and the veteran's service.  

Under the provisions of 38 C.F.R. §§ 3.307 and 3.309, 
certain enumerated disorders, to include rheumatoid 
arthritis, may be presumed to have been incurred in 
service if they manifest to a compensable degree within 
one year of separation from service.  The reports of 
treatment begin in 1998, more than three years after the 
veteran's separation from service.  While the treating 
physician at Our Lady of Lourdes Hospital in August 1998 
concluded that the arthritis had an onset for some 
significant time prior to the throat culture during the 
hospitalization, it was not specifically concluded that 
the arthritis was present prior to May 1998.  The veteran 
has not provided, nor did she refer to, any records of 
treatment or description of symptomatology during the one 
year immediately subsequent to service.  Thus, the Board 
finds that these provisions do not provide a basis for the 
grant of service connection on a presumptive basis.  

Finally, the Board notes that VA scheduled the veteran for 
examination to address her contentions.  However, the 
veteran failed to report for two scheduled examinations.  
When the veteran fails to report for an examination in 
conjunction with an original claim, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655.  
As noted, the evidence currently of record does not 
support a conclusion that the veteran's rheumatoid 
arthritis originated in service.  The U. S. Court of 
Appeals for Veterans Claims (Court) has held that although 
VA is required by statute and case law to assist veterans 
in the development of claims, the duty to assist is not 
always a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Thus, the Board finds that the veteran's current 
rheumatoid arthritis is not shown to have been acquired in 
service, or to have manifested to a compensable degree 
within a year thereafter. Based on review of the evidence 
of record, the Board concludes that the preponderance of 
the evidence is against service connection for rheumatoid 
arthritis.  Accordingly, the appeal must be denied.  

VCAA

There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on 
VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as 
any claim not decided as of that date, such as the one in 
the present case.  38 C.F.R. § 3.159.

VA must provide the veteran with notice of required 
information and evidence not previously provided that is 
necessary to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There 
is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In 
a June 2001 letter, the veteran was informed the veteran 
of the types of information needed to establish 
entitlement and of what evidence was already in the claims 
folder and instructed to complete the VA Form 21-4142, 
listing the treatment the veteran received.  The August 
2001 rating decision, January 2002 statement of the case, 
and the March 2000 supplemental statement of the case set 
forth the legal criteria governing the claim now before 
the Board, listed the evidence considered by the RO, and 
offered an analysis of the facts as applied to the legal 
criteria set forth therein, thereby informing the veteran 
of the information and evidence necessary to substantiate 
her claim.  In particular, the veteran was notified that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  She was advised that it was her responsibility 
to either send medical treatment records from his private 
physician regarding treatment for her claimed disability, 
or to provide a properly executed release so that VA could 
request the records for her.  The veteran was also asked 
to advise VA if there were any other information or 
evidence she considered relevant to her claim so that VA 
could help by getting that evidence.  Copies of private 
medical records were received.  Thus, VA's duty to notify 
has been fulfilled.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The RO 
has obtained the service medical records and the reports 
of private medical treatment pertinent to this appeal and 
reported by the veteran.  The RO has associated them with 
the record.  The veteran has not identified additional 
sources that could furnish evidence relevant to the issue 
before the Board, and the Board is aware of none.  The 
veteran has provided a letter from the Social Security 
Administration, demonstrating that she is currently under 
a disability.  However, this evidence does not 
demonstrate, nor does the veteran argue, that any post 
service disorder resulting in Social Security benefits was 
the result of service.  

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this 
case, the veteran was scheduled for examination, and on 
two occasions, failed to report for the examination.  
Moreover, the veteran did not provide any basis for this 
failure to report.  The Board therefore declines to 
attempt to obtain an additional medical examination with 
respect to this appeal. 

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for rheumatoid arthritis is denied.  



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

